Citation Nr: 9901701	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  95-41 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania

THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include chloracne, claimed as due to Agent Orange exposure.

2.  Entitlement to service connection for a liver disorder, 
to include hepatitis, claimed as due to Agent Orange 
exposure.

3.  Entitlement to service connection for arthritis of the 
fingers, claimed as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active military service from May 1966 to 
January 1970.  He was previously represented in his appeal by 
the Disabled American Veterans.  However, he exercised a 
change in his representation, effective in December 1997, 
appointing the American Legion as his representative.

The Board of Veterans' Appeals (Board) received this case on 
appeal from an April 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), which, in 
pertinent part, denied the veteran's claim seeking 
entitlement to service connection for a skin disorder, to 
include chloracne; a liver disorder, to include hepatitis; 
and arthritis of the fingers; all of which were claimed as 
residuals of Agent Orange exposure.  The veterans notice of 
disagreement pertaining to those issues was received in 
September 1995.  He was furnished with a statement of the 
case in September 1995.  His substantive appeal was received 
in November 1995.

The case was previously before the Board in February 1998 and 
was remanded in order for the RO to schedule the veteran for 
a requested hearing before a Traveling Member of the Board.  
In accordance with the Boards directives on Remand, in July 
1998, the veteran, accompanied by his representative, 
appeared and presented testimony at a hearing before the 
undersigned Traveling Member of the Board.  A complete 
transcript of that testimony is of record.  The case was then 
returned to the Board.

The Board notes that within his September 1995 notice of 
disagreement, and also within his July 1998 testimony, the 
veteran indicated that he was seeking service connection for 
a liver disorder, to include hepatitis, on a direct basis as 
he claimed he was treated for this disorder in service.  The 
veteran indicated he was seeking service connection on a 
direct basis in addition to his already pending claim seeking 
service connection for the disorder as due to Agent Orange 
exposure.  However, the Board notes that the claim seeking 
service connection on a direct basis had not previously been 
considered by the RO.  The RO listed the issue as due to 
Agent Orange exposure and focused its discussion on that 
basis.  The veterans representative, in November 1997 noted 
that the issue was limited to Agent Orange exposure and 
requested that service connection for hepatitis be considered 
and developed on a direct basis.  As this claim has not been 
developed for appellate review and is not inextricably 
intertwined with the issues on appeal, it is referred to the 
RO for appropriate action.

The Board further notes that in December 1997, the veteran 
submitted a statement in which he indicated he was seeking 
service connection for all of my medical problems.  The 
veteran indicated his claims included but were not limited to 
chloric (sic) acne, hepatitis, arthritis, hearing loss, 
double vision, bleeding ulcers, and a history of heart 
problems.  The Board notes that the claimed vision disorder 
had previously been denied by a December 1970 rating 
decision.  Likewise, service connection is already in effect 
for a left ear hearing loss, but service connection for a 
right ear hearing loss was previously denied by a September 
1982 Board decision.  The veteran also mentioned PTSD in his 
December 1997 statement, apparently seeking to reopen a claim 
which had been previously denied by multiple rating 
decisions, the last of which was the April 1995 rating 
decision.  As to all of these claims, the Board notes once 
again that they have not been developed for appellate review, 
are not inextricably intertwined with the issues on appeal, 
and accordingly, are also referred to the RO for appropriate 
action.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran and his representative contend, in essence, that 
service connection is warranted for a skin disorder, to 
include chloracne; a liver disorder, to include hepatitis; 
and arthritis of the fingers; all claimed as due to Agent 
Orange exposure.  In regard to chloracne the veteran 
contended that his VA treatment records in either 1988 or 
1989 supported his claim.



DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that he has 
presented well-grounded claims of service connection for a 
skin disorder, to include chloracne; a liver disorder, to 
include hepatitis; or arthritis of the fingers; all of which 
were claimed as due to Agent Orange exposure.


FINDINGS OF FACT

1.  The veteran had active service in Vietnam during the 
Vietnam era.

2.  The veteran has not been diagnosed with any current 
disability recognized by VA as etiologically related to 
exposure to herbicide agents used in Vietnam.

3.  Although there is medical evidence of record indicating 
that the veteran was diagnosed with seborrheic dermatitis 
upon VA outpatient treatment in 1985, and most recently with 
a skin disorder of undetermined origin on VA examination in 
January 1995, there is no medical evidence of record that the 
diagnosed skin disorder is related to exposure to herbicide 
agents used in Vietnam.

4.  No competent medical evidence has been submitted to show 
that the veteran is suffering from chloracne due to Agent 
Orange exposure in service.

5.  No competent medical evidence has been submitted to show 
that the veteran is suffering from a liver disorder, to 
include hepatitis, due to Agent Orange exposure in service.

6.  No competent medical evidence has been submitted to show 
that the veteran is suffering from arthritis of the fingers, 
due to Agent Orange exposure in service.

7.  The veteran has not submitted competent evidence 
sufficient to justify a belief by a fair and impartial 
individual that he has presented plausible claim of service 
connection for a skin disorder, to include chloracne; a liver 
disorder, to include hepatitis; or arthritis of the fingers, 
each of which was claimed as due to Agent Orange exposure.


CONCLUSION OF LAW

The veteran has not submitted well-grounded claims of service 
connection for a skin disorder, to include chloracne; a liver 
disorder, to include hepatitis; or arthritis of the fingers, 
each of which was claimed as due to Agent Orange exposure.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107, 7104 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a), 
(e) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A review of the veteran's DD Form 214 reveals that he served 
in Vietnam during the Vietnam era.

A careful review of the veterans service medical records 
reveals that the veteran gave a history of foot trouble on 
his February 1966 pre-enlistment examination.  There was a 
notation of pes planus, third degree, as well as defective 
vision, on examination, but no other pertinent findings.  A 
clinical record from March 1967 noted the veteran was 
experiencing a painful rash on the penis and also on the 
chest.  The impression was that of a heat rash.  A clinical 
record in September 1967 indicates the veteran was 
experiencing itching in the groin and the diagnosis was that 
of tinea cruris.  In October 1967, it was noted the rash was 
now gone.  In April 1968, the veteran had a pilonidal cyst 
removed.  In September 1968, he was treated for spots on his 
penis, and also his chest, back, and arms.  In January 1969, 
he was again treated for a rash on his groin.  He was treated 
for penile warts in November 1969.  On separation 
examination, in January 1970, the veteran reported a history 
of skin disease, foot trouble, and also of yellow jaundice.  
However, all findings, including findings regarding the skin, 
the abdomen, and the endocrine system were normal.

In April 1970, the veteran submitted a claim seeking service 
connection for disorders, to include flat feet and a vision 
disorder.  At that time, the veteran did not claim a skin 
disorder, to include chloracne; a liver disorder, to include 
hepatitis; or arthritis of the fingers.

Received in April 1970 was a private medical record from J. 
Moses, D.H.P., who indicated he had treated the veteran for 
pes planus.  Dr. Moses also noted that he had treated the 
veteran for a dermatitis condition prior to his entering the 
service.

The veteran underwent a VA examination in August 1970.  At 
that time, the veteran had no pertinent complaints.  His skin 
was reported as clear.  X-ray study of the chest, spine and 
feet revealed no evidence of arthritis.  Findings were also 
normal for the abdomen and the endocrine systems.

In February 1971, the veteran submitted another claim seeking 
service connection for a hearing loss.  Once again, at that 
time, the veteran did not claim a skin disorder, to include 
chloracne; a liver disorder, to include hepatitis; or 
arthritis of the fingers.

In a February 1971 report from Dr. Moses, he specified that 
he had treated the veteran for dermatitis of both feet in May 
1966.  A July 1971 report from Dr. Moses repeated this same 
information.

In October 1979, the veteran submitted another claim seeking 
service connection for multiple disorders unrelated to his 
current claims, to include flat feet, a hearing loss, and a 
back disorder.  Once again, at that time, the veteran did not 
claim a skin disorder, to include chloracne; a liver 
disorder, to include hepatitis; or arthritis of the fingers.

VA medical records from October 1979 and October 1980 were 
obtained pursuant to the above claims, and they were negative 
for any pertinent complaints, treatment, or findings.

The veterans first statement discussing a skin condition was 
received in January 1987, some 17 years after separation from 
service.  This was accepted as a claim seeking service 
connection for the disorder on a direct basis.

The veteran underwent a VA examination in March 1987.  At 
that time, the veteran complained of a rash on his knee.  The 
examination findings noted a rash on the left of the knee but 
were otherwise normal.  Findings were also normal regarding 
the veterans abdomen and endocrine systems.  There was no 
hepatosplenomegaly.

Based on the above evidence, service connection for a skin 
disorder on a direct basis was denied by an April 1987 rating 
decision.

Subsequently received in February 1987 were VA medical 
records indicating intermittent outpatient treatment of the 
veteran from February 1985 through January 1987.  Amongst 
these records, it was noted in February 1985 that the veteran 
had a history of alcohol abuse and there was hepatomegaly on 
examination.  He was advised to discontinue drinking and the 
impression was of alcohol steatosis.  In March 1985, he was 
experiencing scaling of the skin on the scalp and eyebrows.  
The impression was of seborrheic dermatitis.  In May 1985, he 
gave a history of chronic hepatitis and it was noted that he 
had been advised to stop drinking.  The veteran also 
complained that his facial rash never cleared.  Numerous 
records throughout 1985 and 1986 note that the diagnosis of 
seborrheic dermatitis was continued.  In August 1985, it was 
noted that the veteran believed his skin condition was caused 
by Agent Orange.  However, the records were negative for any 
findings pertaining to residuals of Agent Orange exposure.  
In November 1985, it was noted that the veteran claimed to 
have stopped drinking and the impression was of resolving 
steatosis. In April 1986, an assessment of the veterans skin 
diagnosed mild acne rosacea.  Subsequent records from 1986 
through January 1987 continued an assessment of seborrheic 
dermatitis.

Also received was a record of VA hospitalization of the 
veteran dated in January 1985.  This record noted that the 
veteran was admitted for one day and amongst his diagnosed 
disorders was a diagnosis of a rash on the face, head, and 
feet.

Received in November 1988 were additional records of VA 
outpatient treatment of the veteran up to November 1988.  
These records contained multiple entries indicating continued 
treatment of seborrheic dermatitis.  These records also 
included a Mental Health Clinic evaluation of the veteran for 
anxiety, dated in March 1988.  On that evaluation the veteran 
gave a history of having a service connected disability for 
exposure to dioxin Agent Orange.  The veteran also gave a 
history of having Hepatitis A and B while in Vietnam, and of 
being heavily exposed to Agent Orange.  The veteran was 
diagnosed with an anxiety disorder.  He was also given an 
Axis III diagnosis which included toxic exposure to Dioxin 
(Agent Orange).  The record, however, was negative for 
findings of any residuals of Agent Orange exposure.

The veteran underwent a VA psychiatric examination in 
September 1990, which was negative for any pertinent 
findings.

Received in August 1992 were additional VA outpatient 
treatment records showing intermittent treatment of the 
veteran spanning from 1985 through July 1992.  These records 
predominantly pertained to the veterans treatment at the 
Mental Health Clinic for anxiety.  They were negative for any 
indication of pertinent treatment for the claimed disorders.

Subsequently received was a record indicating the veteran had 
been briefly hospitalized at Shenango Valley Medical Center 
in March 1992.  The hospitalization was due to chest pain of 
undetermined origin.  It was noted the veteran had foul 
smelling alcoholic breath on admission and he related that he 
had been drinking as it was St. Patricks day.  The veteran 
gave a history of hepatitis.  Alcohol level was markedly 
elevated on admission.  Test results for hepatitis were not 
available.  Amongst the diagnoses was alcoholic gastritis, 
gastroesophageal reflux, and a history of hepatitis.

In June 1994, the veteran submitted a statement specifying 
that he was experiencing chloracne and a liver disorder, to 
include hepatitis due to his Agent Orange exposure.  In 
September 1994, the veteran also claimed to be suffering from 
arthritis of the fingers.  These statements, received some 24 
years after the veterans service, were the first statements 
that specified what he claimed to be the residuals of his 
Agent Orange exposure.

Received in January 1995 were additional VA outpatient 
treatment records showing treatment of the veteran spanning 
from 1988 through January 1995.  Amongst these records was a 
clinical record, dated in October 1993, which noted that the 
veteran complained of a continuing rash on his face and also 
complained of bumps on his hand which he thought was 
arthritis.  There were no specific findings indicated.  There 
were also additional outpatient records throughout 1994, in 
which the veteran complained of the rash on his forehead and 
also of a history of hepatitis, but there were no additional 
pertinent findings.

In January 1995, the veteran underwent a VA examination of 
the skin.  He gave a history of having multiple skin rashes 
and outbreaks since 1970 and also of having Agent Orange 
exposure.  He complained of his symptoms being more severe in 
winter, with scaly flaky skin on his face and chest.  He also 
complained of having scars on his skin, his skin always being 
red, and having the skin on his feet crack open and not heal.  
The examination found scaling and redness of the face, scalp, 
anterior chest and fingers.  Scabs and small scars were also 
noted.  There was also dryness of the feet.  There was non-
specific distribution and non-specific configuration of these 
symptoms.  The final diagnosis was that of a skin disorder, 
etiology unknown.  Photographs of the veterans face and 
chest were attached to the examination.

In July 1998, the veteran, accompanied by his representative, 
appeared and presented testimony at a hearing before the 
undersigned Traveling Member of the Board.  Regarding his 
claimed skin disorder, the veteran testified that he had a 
skin rash ever since 1970.  He stated that he was told by a 
VA doctor that he had chloracne from Vietnam.  (See 
Transcript, pp. 4-5). He later testified that the first 
diagnosis of chloracne came sometime between 1986 and 1988.  
It was also stated that his VA treatment records were 
contained his claims file.  (See Transcript, p. 16-17).  
Regarding his claimed liver disorder, the veteran testified 
that he had yellow jaundice prior to his service, but got 
both Hepatitis A and B during his service in Vietnam.  The 
veteran stated he was first treated for this disorder 10 or 
12 years earlier around 1986 to 1988.  He also stated that he 
had only received treatment from VA for the claimed 
disorders.  (See Transcript, pp. 9-11).  The veteran and his 
representative also indicated that the veteran was going to 
be seeing a private physician within 60 days to get a report 
concerning the nexus between his service and Agent Orange 
exposure and his claimed hepatitis and arthritis of the 
fingers.  The representative acknowledged that the file was 
basically bereft of such evidence which is why the veteran 
was going to see the private physician.  (See Transcript, 
pp. 12-13).  In general, the veteran indicated by his 
testimony that he believed that his Agent Orange exposure was 
responsible for all of his claimed disorders.  A complete 
transcript of the testimony is of record.

In October 1998, the RO was contacted by the Board and it was 
reported that the veteran had not submitted any new evidence 
subsequent to his Travel Board hearing.

II.  Analysis

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. § 1110.  If a disability is not shown to be chronic 
during service, service connection may nevertheless be 
granted when there is continuity of symptomatology post-
service.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for a disease 
diagnosed after service discharge when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

In addition, certain diseases, when manifest to a degree of 
10 percent or more within one year after the veteran's 
military service ended, may be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d).

The threshold question regarding the veteran's claims is 
whether he has presented well-grounded claims.  A well-
grounded claim is one which is plausible.  If he has not, the 
claims must fail and there is no further duty to assist in 
the development of the claims.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  This requirement has been 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, in its decision in Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997), cert. denied, 118 S.Ct. 2348 (1998).  
That decision upheld the earlier decision of the United 
States Court of Veterans Appeals which made clear that it 
would be error for the Board to proceed to the merits of a 
claim which is not well grounded.  Epps v. Brown, 9 Vet. 
App. 341 (1996).

A well-grounded claim requires more than an allegation; the 
claimant must submit supporting evidence.  Furthermore, the 
evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  Also, in order for a claim to be 
well grounded, there must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus (that is, a link or connection) between the 
in-service injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), affd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

As explained below, the Board finds that the veteran has not 
presented well-grounded claims of service connection for a 
skin disorder, to include chloracne; a liver disorder, to 
include hepatitis; or arthritis of the fingers; each claimed 
as due to Agent Orange exposure.

In this regard, the Board notes that a chronic, tropical, or 
prisoner-of-war related disease, or a disease associated with 
exposure to certain herbicide agents, listed in 38 C.F.R. 
§ 3.309 will be considered to have been incurred in service 
under the circumstances outlined in this section even though 
there is no evidence of such disease during the period of 
service.  No condition other than one listed in 38 C.F.R. 
§ 3.309(a) will be considered chronic.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1116; 38 C.F.R. § 3.307(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  Service in the 
Republic of Vietnam includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied:  
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposis 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994).  See also 61 Fed. Reg. 41,442-41,449; and 57,586-
57,589 (1996).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veterans Dioxin and Radiation Exposure 
Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 
2725, 2727-29 (1984), and the Agent Orange Act of 1991, Pub. 
L. No. 102-4, § 2, 105 Stat. 11 (1991), the United States 
Court of Appeals for the Federal Circuit has determined that 
a claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), affd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, ___ U.S. ___ (Mar. 2, 
1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  
However, where the issue involves a question of medical 
diagnosis or causation as presented here, medical evidence 
which indicates that the claim is plausible is required to 
set forth a well-grounded claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

Upon careful review of the evidentiary record, the Board 
finds it is clear that the veteran served in Vietnam and is 
entitled to a presumption of herbicide exposure.  The Board 
further notes that the medical record indicates the veteran 
has been diagnosed with seborrheic dermatitis upon VA 
outpatient treatment in 1985.  Numerous VA outpatient 
treatment records after that date indicate a continuation of 
the diagnosis of seborrheic dermatitis.  Most recently, on VA 
examination in January 1995, the veteran was diagnosed with a 
skin disorder of undetermined origin.  However, these 
diagnosed skin disorders are not a disease listed at 
38 C.F.R. § 3.309(e).  Accordingly, under the law, the 
veteran is not entitled to a presumption that his claimed 
skin disorder is etiologically related to exposure to 
herbicide agents used in Vietnam.  Furthermore, the veteran 
has failed to present competent evidence of any medical 
diagnosis indicating his diagnosed skin disorder is due to 
Agent Orange exposure.  We would further note that, as 
reflected above, in regard to chloracne or other acneform 
disease consistent with chloracne, it must become manifest to 
a degree of 10 percent or more within a year of service for 
the presumption to apply.

Having carefully reviewed the entire record, the Board finds 
that there is no medical evidence of record suggesting a 
connection between the veteran's presumed Agent Orange 
exposure and his diagnosed skin disorder.  The Board further 
finds that there is no competent evidence that the veteran 
was ever diagnosed with chloracne. In fact, the Board notes 
that, not only is there no competent evidence in support of 
the veteran's claims but, to the contrary, the record 
indicates the veteran has undergone numerous VA examinations, 
which have been unanimously negative for any findings 
relating to his Agent Orange exposure.  Therefore, not only 
does the medical record not support the veterans claims, it 
instead tends to rebut those claims.

In this regard, the Board notes that the veteran has given a 
history of Agent Orange exposure within numerous medical 
records and on several occasions indicated that he believed 
Agent Orange was responsible for his skin disorder.  However, 
none of these medical records actually made any findings of 
any residuals of Agent Orange exposure, nor did any of these 
records indicate a diagnosis of chloracne.

Regarding the veterans claimed liver disorder, the Board 
notes that the evidentiary record is entirely negative for 
any diagnosis of hepatitis.  The only competent diagnosis 
pertaining to the veterans liver was a diagnosis of alcohol 
steatosis made in February 1985, and a diagnosis of alcoholic 
gastritis made in March 1992.  Although numerous records 
recorded the veterans history of hepatitis, the diagnosis of 
hepatitis was never confirmed by competent medical evidence.

This is likewise the case regarding the veterans claimed 
arthritis of the fingers.  Although the veteran gave a 
history of arthritis of the fingers on outpatient treatment 
in October 1993, the diagnosis was never confirmed by 
competent medical evidence.

In regards to this evidence in which the veteran gave a 
history of hepatitis, or a history of arthritis of the 
fingers, or where his history of Agent Orange exposure was 
recorded upon medical treatment records, the Board notes that 
evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute competent medical 
evidence satisfying the Grottveit[ v. Brown, 5 Vet. App. 91 
(1993)] requirement.  Such evidence cannot enjoy the 
presumption of truthfulness accorded by Robinette[ v. Brown, 
8 Vet. App. 69, 75-76 (1995)] (as to determination of well 
groundedness) and Justus v. Principi, 3 Vet. App. 510, 513 
(1992) (as to determination of whether evidence is new and 
material for purposes of reopening a claim), because a 
medical professional is not competent to opine as to matters 
outside the scope of his or her expertise, and a bare 
transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  See LeShore v. Brown, 
8 Vet. App. 406 (1995).

In regards to the veterans testimony that he was told by a 
VA doctor that he had chloracne due to Vietnam, the Board 
notes that the veterans testimony is hearsay and would not 
of itself be competent medical evidence because filtered as 
it was through a laymans sensibilities, [the appellants 
statement] is simply too attenuated and inherently unreliable 
to constitute medical evidence.  Robinette v. Brown, 8 
Vet. App. 69, 77 (1995).  Furthermore, all VA medical records 
are within the claims file and they do not support the 
veterans contentions.  It is noted, in this regard, that the 
veterans skin was described as normal on separation 
examination in January 1970 and also on VA examination in 
August 1970.

In summation as to all the veterans claims, the Board has 
considered the contentions and testimony of the veteran and, 
inasmuch as he is offering his own medical opinion and 
diagnoses, notes that the record does not indicate that he 
has any professional medical expertise.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998) (lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (a layperson is generally not capable of opining on 
matters requiring medical knowledge), affd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998).  See also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993); Grottveit v. Brown, supra.

As noted previously, the judicial precedent in Caluza 
requires, for a claim to be well grounded, competent evidence 
of a current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
veteran has provided competent medical evidence that he was 
diagnosed with seborrheic dermatitis upon VA outpatient 
treatment in 1985 and most recently with a skin disorder of 
an undetermined origin on VA examination in January 1995.  
The veteran is also entitled to a presumption of exposure to 
herbicides in Vietnam.  However, there is no medical evidence 
that the veteran's diagnosed skin disorder is etiologically 
related to exposure to Agent Orange in service.  As to the 
veterans other claims, he has failed to present competent 
evidence of a current diagnosis of either a liver disorder, 
to include hepatitis; or arthritis of the finger.  
Furthermore, even if either such disability was to be 
currently demonstrated, it would also be necessary to 
demonstrate, by competent medical evidence, that the claimed 
disorder is etiologically related to exposure to Agent Orange 
in service.  As such evidence has not been presented here, 
the veteran has not submitted well-grounded claims of service 
connection for any of his claimed disorders.

Finally, the Board is satisfied that the RO took all 
reasonable steps to properly develop the veteran's claim.  
The veteran has not informed VA of the existence of any 
available evidence that would render his claims well 
grounded.  He has not contended that any further relevant 
records exist.  In this regard, the Board notes that the 
veteran specifically testified that all his pertinent 
treatment was from the VA, and the Board notes that all the 
veterans pertinent VA medical records appear to be contained 
within the claims file.  The Board further notes that at the 
veterans hearing in July 1998, he and his representative 
specifically indicated they were planning to seek a private 
medical evaluation and requested an additional 60 days in 
order to submit that evaluation.  In accordance with that 
request, the veterans file was held pending receipt of 
additional evidence.  However, the record indicates that no 
additional evidence was subsequently submitted by the veteran 
or his representative.  The Board therefore finds that no 
further action is warranted relative to the development of 
the appellant's claim, based upon the information currently 
of record.  Hence, the Board concludes that there are no 
additional pertinent records of treatment which are not in 
the claims folder and would be available.  See Counts v. 
Brown, 6 Vet. App. 473, 477 (1994).

Therefore, under the circumstances of this case, the 
appellant's application is not incomplete, and the VA has not 
been put on notice that other relevant evidence exists, or 
could be obtained, which, if true, would make the claim 
plausible.  Robinette v. Brown, 8 Vet. App. 69, 80 
(1995); see also Epps v. Brown, supra.  Moreover, VA is not 
required to notify the veteran of particular evidence needed 
to make his application complete if the Department has not 
reasonably had notice of the existence of such evidence.  
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
Consequently, a remand for additional evidentiary development 
is not warranted under the facts of this case.



ORDER

Service connection for a skin disorder, to include chloracne; 
a liver disorder, to include hepatitis; and arthritis of the 
fingers; each claimed as due to Agent Orange exposure, is 
denied, since well-grounded claims have not been presented.


		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
